DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Reference numbers are written by hand and are not completely legible. .  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
The following claims are objected to because of the following informalities:  
Claims 9-10, 18-19, line 2: “grooves” should be corrected to - -groove- -;
Appropriate correction is required.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of prior U.S. Patent No. 11,031,731. This is a statutory double patenting rejection.
Regarding claims 1-5: Patent ‘731 teaches all the limitations of claims 1-5, of the current application, respectively. 
Regarding claims 6-11: Patent ‘731 teaches all the limitations of claims 6-11, of the current application, respectively. 
Regarding claims 12-20: Patent ‘731 teaches all the limitations of claims 12-20, of the current application, respectively. 




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goetz (US 2008/0188137).
Regarding claim 1: Goetz teaches a breakaway coaxial cable connector (Fig. 11), comprising: a connector portion 26 configured to be affixed to a prepared end of a coaxial cable 45; and an adapter portion 10 configured to be removably coupled with the connector portion 26 (Para. 0036) and slidingly coupled with an interface port (at 10; Fig. 11); wherein the connector portion 26 includes a first retention structure 92 configured to be coupled with a second retention structure 13 of the adapter portion 10 at a first retention force (see Para. 0036), wherein the adapter portion 10 includes a resilient contact 4 configured to couple the adapter portion 10 with the interface port at a second retention force (e.g. the resilient contact 4 makes mechanical and electrical contact with the interface port; Fig. 11) while the adapter portion 10 is coupled with the connector portion 26 at the first retention force (see Fig. 11), wherein the second retention force is greater than the first retention force such that an axial tension force greater than the first retention force and less than the second retention force applied to the connector portion causes the first retention structure and the second retention structure to become uncoupled from one another such that the connector portion becomes uncoupled from the adapter portion (e.g. the second retention force is greater than the first retention force since the adapter portion 10 remains in the interface port when an axial force is exerted; see Para. 0041), and wherein the resilient contact 4 is configured to maintain the adapter portion coupled with the interface port when the axial tension force is applied to the connector portion (Para. 0041 explains that the resilient contact 4, along with the rest of the adapter portion 10 maintains a coupling with the interface port).  
Regarding claim 2: Goetz teaches all the limitations of claim 1 and further teaches wherein the connector portion 26 includes a post (e.g. post located around spring 38; Fig. 8), a connector body (e.g. connector body located between leadlines 26 and 43; Fig. 4), and a coupling member (at 24; Fig. 8).  
Regarding claim 3: Goetz teaches all the limitations of claim 1 and further teaches wherein the resilient contact 4 extends radially inward from an inner surface of the adapter portion 10 (see Fig. 3).  
Regarding claim 4: Goetz teaches all the limitations of claim 1 and further teaches wherein the first retention structure 92 includes flexible fingers having an internal annular lip (see Figs. 4, 8), and the second retention structure 13 includes a circumferential groove (Fig. 3).  
Regarding claim 5: Goetz teaches all the limitations of claim 1 and further teaches wherein the connector portion 26 and the adapter portion 10 are configured to maintain electrical connectivity between the cable 45 and the interface port when the connector portion and the adapter portion are coupled to one another and the adapter portion is coupled to the interface port (see Fig. 11).  
Regarding claim 6: Goetz teaches a breakaway coaxial cable connector (Fig. 11), comprising: a connector portion 26 configured to be affixed to a prepared end of a coaxial cable 45 (Fig. 11); and an adapter portion 10 configured to be removably coupled with the connector portion 26 (Para. 0036); wherein the adapter portion 10 is configured to be coupled with the connector portion 26 at a first retention force (see Para. 0036), wherein the adapter portion 10 is configured to be slidingly coupled with an interface port (at 10; Fig. 11) at a second retention force (e.g. the resilient contact 4 makes mechanical and electrical contact with the interface port; Fig. 11) while being coupled with the connector portion 26 at the first retention force (see Fig. 11), wherein the second retention force is greater than the first retention force such that an axial tension force greater than the first retention force and less than the second retention force applied to the connector portion causes the connector portion to become uncoupled from the adapter portion , and wherein the adapter portion is configured to remain coupled with the interface port when the axial tension force is applied to the connector portion (e.g. the second retention force is greater than the first retention force since the adapter portion 10 remains in the interface port when an axial force is exerted; see Para. 0041). 
Regarding claim 7: Rejected for substantially the same reasons as claim 2.
Regarding claim 8: Rejected for substantially the same reasons as claim 3.
Regarding claim 9: Rejected for substantially the same reasons as claim 4.
Regarding claim 10: Rejected for substantially the same reasons as claim 4.
Regarding claim 11: Rejected for substantially the same reasons as claim 5.
Regarding claim 12: Goetz teaches a breakaway coaxial cable connector (Fig. 11), comprising: a connector portion 26 configured to be affixed to a prepared end of a coaxial cable 45 (Fig. 11); and an adapter portion 10 configured to be removably coupled with the connector portion (Para. 0036); wherein the adapter portion 10 is configured to be slidingly coupled with an interface port (at 10; Fig. 11) while being coupled with the connector portion 26 (Fig. 11), and wherein an axial tension force required to uncouple the connector portion from the adapter portion is less than an axial tension force required to uncouple the adapter portion from the interface port (Para. 0041).  
Regarding claim 13: Goetz teaches all the limitations of claim 12 and further teaches wherein the adapter portion 10 is configured to be coupled with the connector portion at a first retention force, wherein the adapter portion is configured to be coupled with the interface port at a second retention force while being coupled with the connector portion at the first retention force, and wherein the second retention force is greater than the first retention force (e.g. the second retention force is greater than the first retention force since the adapter portion 10 remains in the interface port when an axial force is exerted; see Para. 0041).  
Regarding claim 14: Goetz teaches all the limitations of claim 12 and further teaches wherein the axial tension force is greater than the first retention force and less than the second retention force (Para. 0041).  
Regarding claim 15: Goetz teaches all the limitations of claim 12 and further teaches wherein the adapter portion 10 is configured to remain coupled with the interface port when the axial tension force is applied to the connector portion 26 (Para. 0041).  
Regarding claim 16: Rejected for substantially the same reasons as claim 2.
Regarding claim 17: Rejected for substantially the same reasons as claim 3.
Regarding claim 18: Rejected for substantially the same reasons as claim 4.
Regarding claim 19: Rejected for substantially the same reasons as claim 4.
Regarding claim 20: Rejected for substantially the same reasons as claim 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for pertinent prior art, specifically focused on connectors comprising an adapter configured to “break away” when a force is exerted along the cable direction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR C JIMENEZ whose telephone number is (571)270-0272. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSCAR C JIMENEZ/Examiner, Art Unit 2833